Exhibit 10.2

 

[Letterhead of JPMorgan Fleming Asset Management]

 

Beth Halberstadt

American Bar Retirement Association

3 Batterymarch Park

Quincy, MA 02169-7422

United States

  27th October 2003

 

Amendments to Investment Management Agreement

 

I refer to the Investment Management Agreement dated April 1st 2003 between
J.P.Morgan Fleming Asset Management (London) Limited and State Street Bank and
Trust Company.

 

Foreign Exchange Disclosure

 

The following language is hereby added to Clause 4i.

 

“Notwithstanding any other provision of this Agreement, to the extent that any
market counterparty with whom the Manager deals requires information relating to
the Portfolio (including, but not limited to, the identity of the Client and
market value of the Portfolio), the Manager shall be permitted to disclose such
information to the extent necessary to effect transactions on behalf of the
Client in accordance with the terms of this Agreement.”

 

We will be grateful if you can please indicate your approval of the above by
signing below,

 

J.P.Morgan Fleming Asset Management (London) Limited

 

/S/    SHARON GRAY

Vice President

Client Account Management

 

Signed and Agreed:

 

State Street Bank and Trust Company

 

/S/    BETH HALBERSTADT

Name: Vice President

Date: 5/12/04